ALLOWANCE
Claims 9-28 are allowed. Claims 1-8 remain canceled. Claims 9, 15 and 20 are the Independent claims. 
This application is a continuation of 13/225132 filed 9/2/2011, now U.S. 10,466,989. 
The terminal disclaimer was approved on 5/12/2019.
The present application is being examined under the pre-AIA  first to invent provisions. 
The IDS filed 7/1/2021 has been considered and entered by the Examiner.
This application is allowed based on the board decision rendered 6/11/2021, which reversed the rejection of claims 9-28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-Fri 10:30 am – 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
11/6/2021